Citation Nr: 9920456	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-40 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether an overpayment of disability compensation benefits 
due to a change in martial status from August 21, 1987 to 
October 30, 1989 was properly created.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July to August 1971 
and from March 1973 to April 1981.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The statement of the case issued by the RO in October 1995 
referred to the issue of overpayment "due martial status 
change and effective date in adding a new dependent."  The 
veteran, both within his November 1995 substantive appeal to 
the October 1995 statement of the case and at his hearing 
held before a hearing officer at the RO in March 1995, 
narrowed the issue to whether an overpayment of disability 
compensation benefits due to a change in martial status from 
August 21, 1987, the day of his marriage to his fourth 
spouse, to October 30, 1989, the day the RO contends it was 
constructively notified of the remarriage, was properly 
created.  Thus, this is the sole issue that will be addressed 
by the Board at this time. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran married his third spouse on July 5, 1979.

3.  The veteran divorced his third spouse on March 1, 1985.

4.  The veteran remarried on August 21, 1987.

5.  The veteran has testified that he notified an agency of 
the VA regarding both his divorce in March 1985, and his 
remarriage in August 1987, shortly after each event occurred.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, an 
overpayment of disability compensation benefits due to a 
change in martial status from August 21, 1987 to October 30, 
1989 was not properly created.  38 U.S.C.A. §§ 5107(b), 
5110(a), 5112(b)(2) (West 1991); 38 C.F.R. §§ 3.401(b)(1) and 
3.660 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

An award of additional compensation payable to a veteran on 
account of marriage will be the date of the veteran's 
marriage, if evidence is received within one year of the date 
of the event.  38 C.F.R. § 3.401(b)(1).  Otherwise, the 
effective date for the additional compensation based on 
marriage will be the date that notice of the marriage was 
received if the evidence is received within one year of the 
VA request.  38 C.F.R. § 3.401(b)(1).  Payment of monetary 
benefits based on an increased award of dependency 
compensation may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the increased award became effective. 38 
U.S.C.A. § 5111(a) (West 1991).

A veteran who is receiving compensation must notify the VA of 
any material change or expected change in his or her 
circumstances which would affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  38 C.F.R. § 
3.660(a). Such notice must be furnished when the recipient's 
marital or dependency status changes.  Id.


Factual Background

The veteran married his third spouse on July 5, 1979.  They 
divorced on March 1, 1985.  He remarried on August 21, 1987.  
During all of this period, the veteran was receiving 
additional VA compensation for a dependent spouse.   

In July 1991, the RO requested the veteran's Social Security 
number and the Social Security numbers of any dependents for 
whom he was receiving benefits.  That month, the veteran 
promptly provided the Social Security number of his fourth 
spouse.  An investigation by the RO resulted in its 
determination that it had only received constructive notice 
of the divorce and remarriage effective November 1, 1989, due 
to a hearing held before a hearing officer at the RO in 
October 30, 1989.  

At this time, the veteran's fourth spouse accompanied the 
veteran to the hearing held at the RO.  As a result, the RO 
determined the veteran was not entitled to receive additional 
VA benefits for a dependent spouse from March 1, 1985, the 
day of his divorce, to October 30, 1989, the day the RO 
contends it was constructively notified of the remarriage.

At a hearing held before a hearing officer at the RO in March 
1995, the veteran testified that he promptly notified VA of 
both his divorce in March 1985 and his remarriage in August 
1987.  He reports traveling to either a VA hospital or the 
San Bernardino County Veterans Service Office with this 
information.

Analysis

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed, and no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

The RO has determined that the veteran is not entitled to 
additional VA compensation from August 21, 1987, the day of 
his marriage to his fourth spouse, to October 30, 1989, the 
day the RO contends it was constructively notified of the 
remarriage, because the veteran did not notify the RO of 
either the divorce or remarriage.  In actuality, the veteran 
noted both his divorce and remarriage during a VA medical 
evaluation in August 1989.  Consequently, it could be argued 
that the RO was constructively notified of the remarriage 
before October 30, 1989.  

Further, while it is not clear if the veteran ever directly 
contacted the RO regarding his divorce and remarriage, there 
is also no indication that the veteran ever attempted to 
conceal his divorce and no evidence disputes the veteran's 
testimony, made under oath, that he promptly informed VA 
personnel of his divorce and remarriage.  VA is a very large 
organization, with many agencies, and it is not inconceivable 
that information delivered to a VA Medical Center would not 
be sent to the RO.  The veteran's history with VA over the 
last 20 years indicates that he has provided information in 
both a prompt and accurate manner.  In any event, in 
resolving this ultimate issue, the Board is mindful of the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks he should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  


This burden "'reflects not only the weight of the private 
and public interest affected, but also a societal judgment 
about how the risk of error should be distributed between the 
litigants.'"  Id.  (Citing Santosky v. Kramer, 455 U.S. 745, 
754-55 (1992)).  As currently codified, the law defines the 
"benefit of the doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

Based on a review of the evidence as a whole, and giving the 
veteran the benefit of the doubt, the Board believes that the 
evidence is in equipoise and, therefore, supports the 
veteran's claim.  This determination should not be inferred 
as granting compensation for a dependent spouse after the 
divorce of his third spouse on March 1, 1985, and before his 
remarriage on August 21, 1987.  

Whether an overpayment of disability compensation benefits 
exists due to a change in martial status from August 21, 1987 
to October 30, 1989 is the sole issue before the Board at 
this time.  

Based on the evidence cited above, it is found that 
overpayment of disability compensation benefits due to a 
change in martial status from August 21, 1987 to October 30, 
1989 is not found and was not properly created.  Accordingly, 
the veteran's claim, to this extent, is granted.


ORDER

Overpayment of disability compensation benefits due to a 
change in martial status from August 21, 1987 to October 30, 
1989, for a dependent spouse is not found and was not 
properly created.  The claim, to this extent, is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

